U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

United States Marshals Service ' See “Instructions for Service of Pr by U.S. Marshal”
aS
PLAINTIFF COURT CASE NUMBER

United States of America 1:20-cv-00454-SWS-MLC

DEFENDANT TYPE OF PROCESS

$9,950 in US Currency, et.al., Arrest of Property

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

=

STEPHEN R. KOTZ, AUSA

Number of process to be
served with this Form 285 | 1

 

 

Number of parties to be

 

BRANDON L. FYFFE, AUSA served in this case
P.O. BOX 607
Albuquerque, NM 87103 Check for service

on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE Uthchusle Buitusss and Abternate Addoeees,
All Telephone Numbers, and Estimated Times Available for Service):

Fold Fold

 

1. Execute process by affixing the attached copy of the Verified Complaint for Forfeiture, Notice of Complaint For Forfeiture
Against Property and Warrant for Arrest of Property to the Defendant $9,950 (19-DEA-655091),
2. Return completed copies for filing

Signature of Attomey other @rigi Me service on behalf of: &) PLAINTIFF TELEPHONE NUMBER DATE
. fo (1 DEFENDANT 505.346.7274 6/11/20

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

I acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more

than one USM 285 is submitted} * No. No

 

 

 

 

 

 

 

 

I hereby certify and retum that I OO have personally served OO have legal evidence of service, Oo have executed as shown in “Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

O1 hereby certify and retum that I am unable to Jocate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual served (ifnot shown above) Ola person of suitable age and discretion

then residing in defendant's usual place
of abode

Address (complete only different than shown above) Date Time

O
ov/2z/rrcl 14 Hom

Signal -S. Marshal or Deputy

 

 

 

    
 
   

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits AmountoWed to U.S. Marshal*® or
including endeavors) - (Amount of Refund*)
$0.00
REMARKS:
1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT®: To be retumed to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 11/13
U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

United States Marshals Service ‘ See "Instructions for Service of Process by U.S. Marshal"

fA es EEA TE ENC TIS TOMER, IE, > TIE VMS TT
PLAINTIFF COURT CASE NUMBER

United States of America 1:20-cv-00454-S WS-MLC

DEFENDANT TYPE OF PROCESS

$9,950 in US Currency, et.al., Arrest of Property

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW HiunnterePoronesceahd

served with this Form 285 | 1

 

 

| ee EN R. KOTZ, AUSA

 

BRANDON L. FYFFE, AUSA ee in pee a
P.O. BOX 607
Albuquerque, NM 87103 Check for service

on U.S.A,

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold Fold

l. Execute process by affixing the attached copy of the Verified Complaint for Forfeiture, Notice of Complaint For Forfeiture
Against Property and Warrant for Arrest of Property to the Defendant $1,243 (19-DEA-655096).
2. Retum completed copies for filing.

Signature of Attomey othey Originator pin service on behalf of: PLAINTIFE TELEPHONE NUMBER DATE
AS Ki. oo Cloerenpant — | 505.346.7274 6/11/20

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

 

 

I hereby certify and return that | 0 have personally served OO have legal evidence of service, L] have executed as shown in “Remarks", the process described
on the individual , company, corporation, etc, at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below

 

Ot hereby certify and retum that | am unable to locate the individual, company, corporation, ¢tc, named above (See remarks below)

Name and title of individual served (if nor shown above) LI A person of suitable age and discretion
then residing in defendant's usual place
of abode

Address (complete only different than shown above) Date Time

06/22/2022 os =e we

 

 

 

 

   

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Ama to U.S. Marshal* or
including endeavors) (Amount of Refund*)
$0.00
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD
3, NOTICE OF SERVICE
4, BILLING STATEMENT®*: To be retumed to the U.S Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 11/13
U.S. Department of Justice PROCESS RECEIPT AND RETU

United States Marshals Service '

 

 

 

7 See "Instruction ic race ) S_ dk cf
a Se TO]
PLAINTIFF COURT CASE NUMBER
United States of America 1:20-cv-00454-SWS-MLC
DEFENDANT TYPE OF PROCESS
$9,950 in US Currency, et.al., Arrest of Property

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Aiuiberiof proceaxtacbd

served with this Form 285 | |

 

 

STEPHEN R. KOTZ, AUSA Number of parties to be
BRANDON L. FYFFE, AUSA served in this case
P.O. BOX 607

Albuquerque, NM 87103

 

Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses.
All Telephone Numbers, and Estimated Times Available for Service):

Fold Fold

1. Execute process by affixing the attached copy of the Verified Complaint for Forfeiture, Notice of Complaint For Forfeiture
Against Property and Warrant for Arrest of Property to the Defendant $2,000 (19-DEA-655097).
2. Return completed copies for filing.

Signature of Attomey other Origtnator re: a on behalf of. PLAINTIFF TELEPHONE NUMBER DATE
Of Cloerenpant | 505.346.7274 6/11/20

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

T acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sign only for USM 285 if more

than one USM 285 is submitted) No. No

 

 

 

 

 

 

 

 

I hereby certify and return that [ C1 have personally served 7 have legal evidence of service, L] have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, ete. shown at the address inserted below.

C1 thereby certify and retum that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individual served (ifnot shown above) (1 A person of suitable age and discretion
then residing in defendant's usual place
of abode

 

Address (complete only different than shown above} Date Time

Oam
bble2l2020| 454% Bom

EE Z U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits Amouktotee-6FS Marshal® or
including endeavors) (Amount of Refund*)
$0.00
REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal,

Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev, 11/13
